  Case 20-10644         Doc 84    Filed 10/15/20 Entered 10/15/20 11:18:44          Desc Main
                                    Document     Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MASSACHUSETTS
                                    (EASTERN DIVISION)

 In re:
                                                              Chapter 11
 THG PROPERTIES LLC;                                    Case Nos. 20-10644-FJB
 TOWN HOSPITALITY GROUP, INC.                                     20-11496-FJB

                  Debtor.                               JOINTLY ADMINISTERED



          RECONCILIATION OF BUDGETS AGAINST ACTUAL RECEIPTS AND
                DISBURSEMENTS THROUGH SEPTEMBER 30, 2020

          Debtors THG Properties LLC and Town Hospitality Group Inc., (the “Debtors”) submit

the attached reconciliations of their budgets against actual receipts and disbursements through

September 30, 2020.

          Respectfully submitted this 15th day of October, 2020.

                                                   THG PROPERTIES LLC,
                                                   TOWN HOSPITALITY GROUP, INC.

                                                   By their Attorneys,

                                                   /s/ Steffani M. Pelton
                                                   David B. Madoff (BBO#552968)
                                                   Steffani M. Pelton (BBO#666470)
                                                   MADOFF & KHOURY LLP
                                                   124 Washington Street
                                                   Foxboro, MA 02035
                                                   (508) 543-0040
                                                   madoff@mandkllp.com
  Case 20-10644       Doc 84     Filed 10/15/20 Entered 10/15/20 11:18:44           Desc Main
                                   Document     Page 2 of 2



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on October 15, 2020, she caused copies of the
foregoing to be served by ECF upon all parties that have requested notice in this case, including
the parties indicated below.

                                        SERVICE LIST

John Fitzgerald
Office of the US Trustee - via ECF

Howard B. D'Amico PC
33 Waldo Street
Worcester, MA 01608
hdamico@hbdpc.com – via ECF


       Dated this 15th day of October, 2020.

                                             /s/ Steffani M. Pelton
                                             Steffani M. Pelton (BBO#666470)




                                                2
